DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 12-20 in the reply filed on 10/18/2021 is acknowledged.
3. 	Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group. 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[12, 26] change “the gate cut regions” to “the first and second gate cut regions”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis for the limitations, "the active semiconductor patterns are doped with a first type of dopant in portions exposed by the dummy gates in the dummy gate regions” (Claim 12, Lines 24-25). It is unclear the term, “the dummy gate regions”, is “first dummy gate regions" (Claim 12, Line 12), “second dummy gate regions” (Claim 12, Line 18), or both “first dummy gate regions" (Claim 12, Line 12) and “second dummy gate regions” (Claim 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0194487) (hereafter Chen), in view of Singh et al. (US 20160064372) (hereafter Singh).
Regarding claim 12, Chen discloses a semiconductor device comprising: 
a substrate 210 (Fig. 4, paragraph 0072); 
a plurality of parallel active semiconductor patterns (330 and 350 in Fig. 3, paragraph 0070) that extend along the substrate 210 (Fig. 3) through a drain-side region (“N+ Drain” in Fig. 3) and a source-side region (“N+ Source” in Fig. 3); 
a metal drain contact (right 382 in Fig. 4, paragraph 0064) that is located in the drain-side region 420 (Fig. 4, paragraph 0064); 
a set of parallel gate patterns (360 and 370 in Fig. 3, paragraph 0065) extending across the active semiconductor patterns (330 and 350 in Fig. 3), the set of parallel gate patterns comprising an active gate pattern 360 (Fig. 3, paragraph 0065), a first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065), and a second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065), 
wherein the active gate pattern 360 (Fig. 4) is arranged between the drain-side region 
28wherein the first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065) defines a number of first dummy gate regions (region where leftmost and rightmost 370 are formed in Fig. 3) that define respective dummy gates and a number of first gate cut regions (region between leftmost and rightmost 370 where 370 is not formed in Fig. 3) that alternate with the first dummy gate regions (region where leftmost and rightmost 370 are formed in Fig. 3) and in which a dummy gate is absent, wherein each first dummy gate region (leftmost and rightmost 370 in Fig. 3) extends across a respective first subset 350 (Fig. 3, paragraph 0060) of the active semiconductor patterns (330 and 350 in Fig. 3) and each first cut region (region between leftmost and rightmost 370 where 370 is not formed in Fig. 3) extends across a respective second subset (portion of 330 between middle 370 and rightmost 370 in Fig. 3) of the active semiconductor patterns, and 
wherein the second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065) is arranged between the first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065) and the active gate pattern 360 (Fig. 3) and defines a number of second dummy gate regions (region where middle 370 are formed in Fig. 3) that define respective dummy gates and a number of second gate cut regions (region vertically below and above middle 370 where 370 is not formed in Fig. 3) that alternate with the second dummy gate regions (region where middle 370 are formed in Fig. 3) and in which a dummy gate is absent, wherein each second dummy gate region (region where middle 370 are formed in Fig. 3) extends across a respective one of the second subsets (portion of 330 between middle 370 and rightmost 370 in Fig. 3) of the active semiconductor patterns (330 and 350 in Fig. 3) and each second cut region (region vertically below and above middle 370 where 370 is not formed in Fig. 3) extends across a 
wherein the active semiconductor patterns (330 and 350 in Fig. 3, paragraph 0070) are doped with a first type (see paragraph 0063, wherein “A doped source region 410, for instance an N+ doped source region, is provided in the at least one first fin 330”) of dopant in portions exposed by the dummy gates 370 (Fig. 4) in the dummy gate regions, the exposed regions (portions of 330 and 350 not covered by 370 in Fig. 3) comprising the gate cut regions (portions of 330 and 350 not covered by 370 in Fig. 3) of the first and second dummy gate patterns 370 (Fig. 3); 
the device further comprising a first metal interconnect structure (left 382 in Fig. 3, paragraph 0064) that connects each of the active semiconductor patterns (330 and 350 in Fig. 3) of the second subset (portion of 330 between middle 370 and rightmost 370 in Fig. 3) to a respective at least one of the active semiconductor patterns (330 and 350 in Fig. 3) of the first subset 350 (Fig. 3) in a region between the first and the second dummy gate patterns 370 (Fig. 3).  
Chen does not disclose second dummy gate patterns are arranged in a ballast region that is located in the drain-side region between the metal drain contact and the active gate pattern.
Singh discloses second dummy gate patterns 20 (Fig. 3, paragraph 0021) are arranged in a ballast region 140 (Fig. 3, paragraph 0043) that is located in the drain-side region 400 (Fig. 3, paragraph 0043) between the metal drain contact 90 (Fig. 3, paragraph 0023) and the active gate pattern 10 (Fig. 3, paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to form second dummy gate patterns are arranged in a ballast region that is located in the drain-side region between the metal drain contact and the active gate pattern, as taught by Singh, since providing ESD ballasting (Singh, paragraph 0057), drain 400 (Singh, Fig. 3, paragraph 0057) as set forth herein 
Regarding claim 13, Chen further discloses the device according to claim 12, wherein the first metal interconnect structure (left 382 in Fig. 3, paragraph 0064) connects each of the active semiconductor patterns (330 and 350 in Fig. 3) of the second subset (portion of 330 between middle 370 and rightmost 370 in Fig. 3) to a respective active semiconductor pattern of the first subset 350 (Fig. 3).  
Regarding claim 14, Chen further discloses the device according to claim 12, wherein the first metal interconnect structure (left 382 in Fig. 3, paragraph 0064) comprises: a set of metal contacts (left 382 in Fig. 3 and additional 382 in paragraph 0065, wherein “more than one second local interconnect line 382 may be present”) arranged on the active semiconductor patterns (330 and 350 in Fig. 3) in the region between the first (leftmost and rightmost 370 in Fig. 3) and the second dummy gate patterns (middle 370 in Fig. 3), and a metal interconnect layer 380 (Fig. 3, paragraph 0065) arranged (see Fig. 4, wherein 380 is laterally on 382) on the metal contacts (left 382 in Fig. 3 and additional 382 in paragraph 0065).  
Regarding claim 17, Chen further discloses the device according to claim 12, wherein each active semiconductor pattern (330 and 350 in Fig. 3) comprises an elongated semiconductor body (see paragraph 0063, wherein “A doped source region 410, for instance an N+ doped source region, is provided in the at least one first fin 330”) that protrudes above the substrate 210 (Fig. 4).  
Regarding claim 18, Chen further discloses the device according to claim 12, wherein the active semiconductor patterns (330 and 350 in Fig. 3; and see paragraph 0009, wherein “Each first fin includes a doped source region in the first region with a polarity opposite to the 
Regarding claim 19, Chen further discloses the device according to claim 12, wherein each one of the first subsets 350 (Fig. 3, paragraph 0060) of the 30active semiconductor patterns (330 and 350 in Fig. 3) comprises one or more active semiconductor patterns 350 (Fig. 3) and each one of the second subsets (portion of 330 between middle 370 and rightmost 370 in Fig. 3) of the active semiconductor patterns comprises one or more active semiconductor patterns.  
Regarding claim 20, Chen further discloses the device according to claim 12, wherein the metal drain contact (right 382 in Fig. 4) is connected to drain-side contact portions of the active semiconductor patterns (330 and 350 in Fig. 3) of at least one of the first subset 350 (Fig. 3) or the second subset (portion of 330 between middle 370 and rightmost 370 in Fig. 3).

Allowable Subject Matter
1. 	Claims 15 and 16 are rejected under 35 USC § 112 in the above but would be allowable if 35 USC § 112 rejection is resolved and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 15 would be allowable because a closest prior art, Chen et al. (US 2017/0194487), discloses a second metal interconnect structure (additional 382 in paragraph 0065, wherein “more than one second local interconnect line 382 may be present”) that connects each of the active semiconductor patterns (330 and 350 in Fig. 3) of the first subset 350 (Fig. 3) to a respective at least one of the active semiconductor patterns of the second subset (portion of 330 between middle 370 and rightmost 370 in Fig. 3) but fails to disclose a second metal interconnect structure that connects each of the active semiconductor patterns of the first subset to a respective at least one of the active semiconductor patterns of the second subset in a region between the second dummy gate pattern and the active gate pattern. 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprising: a second metal interconnect structure that connects each of the active semiconductor patterns of the first subset to a respective at least one of the active semiconductor patterns of the second subset in a region between the second dummy gate pattern and the active gate pattern in combination with other elements of the base claim 12. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 16 depends on claim 15.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813